IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,663-01


                      EX PARTE NICKI COLIN WILLIAMS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                         CAUSE NO. W11-40634-K(A)
        IN THE CRIMINAL DISTRICT COURT NUMBER 4 FROM DALLAS COUNTY

        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of continuous sexual

abuse of a child and sentenced to twenty-five years’ imprisonment. He did not appeal his conviction

        On April 6, 2015 an order designating issues was signed by the trial court. The trial court

has requested and received an extension of time to process the application. The habeas record has

been forwarded to this Court prematurely. We remand this application to Dallas County to allow the

trial judge to complete an evidentiary investigation and enter findings of fact and conclusions of law.

        This application will be held in abeyance until the trial court has resolved the fact issues. The
issues shall be resolved within 90 days of this order. If any continuances are granted, a copy of the

order granting the continuance shall be sent to this Court. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be returned to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: December 16, 2015

Do not publish